Wyly, J.
Tins is a proceeding hy mandamus to compel the Controller to issue warrants and the Treasurer to pay them, in discharge of certain registered claims against the city held by the relator, which have heen duly authenticated and approved hy the Controller.
The defendants denied generally the allegations of the relator, especially that he owns the registered bills, and aver that he has no right to proceed by mandamus, having a remedy hy the ordinary mode.
The only evidence adduced was the registered bills made part of the petition.
From a judgment rendering the mandamus peremptory, the defendants have appealed.
The facts are not contested. The. only question to. determine is, has tho relator the right to proceed hy mandamus against these officers of the corporation of New Orleans Í Have they refused to discharge a ministerial duty iu declining to comply with the demand of the relator ?
The duties of the Controller and Treasurer are defined in the thirtieth and thirty-first sections of the act amending an act “ to consolidate the city of New Orleans, and to provide for the government and administration of its affairs,” approved twentieth of March, 1856. (Acts 1856, p. 136.
By said sections it appears to bo the duty of the Controller to audit all claims against the city, and the Treasurer to pay on the warrant of the Controller all claims authorized hy the Council.
The defendants do not allege that the claims held hy the relator are unjust, and not authorized hy the Council.
The approval thereof hy the Controller establishes their correctness.
Then was it the duty of these officers to issue the warrants and pay them as required hy the relator ? We think so.
These officers administer the finances of the corporation, receive its revenues and discharge its debts. The law has prescribed the mode of settling claims against the corporation, and has designated the duties to he performed hy its officers. The Controller, J. 0. Landry, in *353refusing to issue tlie warrants lias evidently failed to perform liis duty, and tlie relator lias resorted to a remedy provided by law.
A mandamus is tlie proper remedy to compel a ministerial officer to perform purely ministerial acts. C. P. 831, 835, 844; lo A. 331, and tlie authorities tliere cited.
This case cannot be distinguished from that of Shaw v. Iluvell, and another, 18 A. 195, whore a mandamus was made peremptory, compelling the Controller to issue and the Treasurer to pay a warrant to the sheriff on a voucher approved by the clerk and tho Judge of the First District Court of New Orleans for certain fees and expenses incurred in criminal proceedings. Tho principle involved is identical.
But we do not consider that the mandamus should bo made peremptory against W. S. Mount, Treasurer; he cannot bo charged with failure of duty in refusing to pay the registered bills of the plaintiff. He could only pay them on the warrants of the Controller, which plaintiff did not have to present to him. A mandamus cannot be addressed to him to pay warrants to be issued. The-writ will only lie to compel him-to perform a duty which he has unlawfully failed to discharge.
It is therefore ordered that so much of the judgment as renders tho mandamus peremptory against W. S. Mount, Treasurer, be avoided and annulled; that as to him tho mandamus bo set aside, and tho petition dismissed; and that in every other respect the judgment appealed from be affirmed.
It is ordered that plaintiff pay costs of this appeal.